Citation Nr: 0520745	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable disability evaluation for 
defects of the fascia of the anterior tibial compartment of 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife, M.L.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied the veteran's 
claim for a compensable disability evaluation for defects of 
the fascia of the anterior tibial compartment of the right 
lower extremity.

The veteran and his wife offered testimony in support of the 
veteran's appeal before a hearing officer at the RO in 
November 2002 and before the undersigned at the RO in May 
2005.  Transcripts of both hearings have been associated with 
the veteran's claims file.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  The service-connected right lower extremity disability is 
found to currently be productive of functional loss in the 
form of pain and weakness, equivalent to extensive muscle 
herniation.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for the 
service-connected defects of the fascia of the anterior 
tibial compartment of the right lower extremity are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.20, 4.73, 4.118 Diagnostic Code 7804 
(2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in February 2005.  That letter listed the issue 
on appeal and informed the veteran of the type of information 
and evidence necessary to establish entitlement to an 
increased rating.  In addition, by virtue of the rating 
decision on appeal, the June 2002 statement of the case 
(SOC), and the supplemental SOC (SSOC) that was issued in 
November 2002, the RO provided the veteran with specific 
information as to why his claim remain denied, and of the 
evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
February 2005 VCAA letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA. 

Finally, with respect to element (4), the February 2005 VCAA 
letter contained the specific advice required by Section 
3.159(b)(1).  Specifically, the letter told the veteran, at 
page 2, that "[i]f you have any evidence in your possession 
that pertains to your claim, please send it to us."

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  

The initial adjudication in this appeal (August 2001) 
occurred prior to the issuance of the VCAA-compliant notice 
(February 2005).  Any defect with respect to the timing of 
the VCAA notice in this case was harmless error, however, 
insofar as the notice was provided by the RO prior to the 
transfer of the veteran's case back to the Board.  Moreover, 
the Board finds that the content of the notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for a 
compensable rating for his service-connected defects of the 
fascia of the anterior tibial compartment of the right lower 
extremity
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  Clearly, the purpose of 
the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to him.  See 
Bernard, supra.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all VA treatment records and has scheduled the 
veteran for a VA medical examination.  There is no suggestion 
on the current record that there remains evidence that is 
pertinent to the matter on appeal that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

By rating decision dated in February 1975, the RO granted 
service connection for defects of the fascia of the anterior 
tibial compartment of the right lower extremity.  An initial 
noncompensable rating was assigned under Diagnostic Code (DC) 
5326 of VA's Schedule for Rating Disabilities (the Schedule), 
38 C.F.R. § 4.73, Part 4, Diagnostic Code 5326.

In April 2001, the veteran requested an increased rating for 
his service-connected right lower extremity disability based 
on his assertion that that disability had "gotten worse 
through[out] the years."
 
On VA medical examination in July 2001, the veteran reported 
having developed small fascial defects during service, either 
from actual trauma or boot camp exercises.  Currently, the 
defects burned and stung.  The degree of discomfort was 
related to how long he was up on his feet, and it was 
relieved by sitting down or lying down.  The veteran denied 
wearing any kind of support hose.

Physical examination revealed that the veteran was ambulatory 
and had normal gait and stance.  Careful inspection of the 
right lower leg confirmed the presence of a fascial defect 
located in the anterior and lateral aspect of the lower leg, 
at about the junction of the upper two-thirds and lower one-
third of the lower leg.  A second defect was located in the 
lateral aspect of the lower leg, four inches above the 
lateral malleolus.  Both defects were less than one 
centimeter in diameter.  With a period of standing, there 
would be a visible small bulge that protruded at the site of 
the defects, sufficiently to be easily visible, but it did 
not protrude out over perhaps half of a centimeter.  

The defects, which were small and appeared to be muscle 
hernias, were easily reduced and disappeared when the veteran 
sat down.  There was no loss of function as far as range of 
motion was concerned in the lower extremity.  The veteran did 
not have a similar problem on the left side.  The impression 
was listed as two small fascial defects of the right lower 
leg, as described.

According to a September 2001 private medical record, the 
veteran complained of right leg pain, which he said occurred 
mainly while he had been standing and walking for a prolonged 
period of time, or approximately 30 minutes.  The pain was on 
the lateral aspect of the right leg, going down to the ankle.  
The veteran reported that the pain became severe to a point 
where he had to stop walking and sit down or rest his feet 
up.  

The veteran gave a history of having been injured during 
service, while hiking for a long period of time, after which 
he developed severe pain in the right leg.  He had been 
diagnosed with defects in the fascia and anterior tibial 
compartment.  He said that he was treated conservatively for 
this at that time, that he did not undergo any surgery, and 
that he did not recall what medications he was given.  He was 
eventually placed on light duty and was assigned to a desk 
job.

The veteran said that he had worked as a Merchant Seaman 
after service and that he had had tolerable right leg pain 
until now, as the symptoms had been worsening over the last 
few years to the point where they were limiting his mobility.  
He reported numbness of the right leg, together with his pain 
symptoms.  He said that he had remained essentially 
independent with his activities of daily living and mobility, 
but that he had limitation in his tolerance for activities 
related to walking and standing due to the above history of 
present illness.  He was now retired, and was still able to 
drive.

On physical examination, the veteran ambulated and 
transferred well independently.  He had "+1" edema in the 
right ankle and foot, which was prominent, especially in 
comparison to the left.  The calf girth was equal at 38.5 
centimeters, but the right ankle was larger by once 
centimeter, at 25 and 24 centimeters for the right and left 
sides, respectively.  The left dorsalis pedis pulse was 
easily palpable, but the right was not.  The right foot also 
appeared to be slightly cooler to the touch, as compared to 
the left, although there were no changes or differences in 
color.  Hair growth on both lower extremities also appeared 
to be similar.

Manual muscle testing showed no difference in strength 
between the two lower extremities, both of which had full 
("5/5") strength.  There was diminished sensation in the 
right leg in the L3, L5, and S1 dermatomes, but not in L4.  
The left lower extremity had decreased sensation on the 
anterior lateral thigh.  The veteran stated that this 
diminished sensation in the thigh had been present only 
recently.  The examiner recommended that the veteran undergo 
electromyography and nerve conduction velocity testing, which 
the veteran and his wife reportedly preferred to have done at 
the VA hospital and said would make arrangements for.  The 
impression was listed as follows:

This is a 62-year old ... male who presents 
with right leg pain that could be 
secondary to vascular claudication, but 
could possibly have deficits from a 
neurovascular standpoint secondary to a 
previous anterior compartment syndrome in 
the past.

In March 2002, the veteran presented to a VA vascular surgery 
walk-in clinic with the chief complaint of having "these 
arteries in my neck that are blocked."  He complained of 
pain, tingling, and burning in the right arm, and also showed 
to the subscribing advanced practice nurse a report showing a 
diagnosis of fascial compartment syndrome and/or muscle 
herniation from the military, for which she noted that the 
veteran was service-connected.  The following assessment was 
listed:

Left severe CAS [i.e., coronary artery 
stenosis], right arm weakness/numbness is 
likely related to left CAS.  However, it 
appears that right leg symptoms are not 
likely related to his CAS, sounds more 
neuropathic in nature, ABIs [i.e., ankle-
brachial indexes] are WNL [i.e., within 
normal limits], bil[aterally].

The above VA medical expert also noted that, due to the 
claimed neurologic problems attributed by the veteran to his 
right leg, he would be sent for a neurology consultation for 
a work-up.  Again, she stated that, because the ABIs were 
within normal limits, no further intervention was needed.

On VA neurology consultation in April 2002, the subscribing 
physician noted that the veteran, who had just been found to 
suffer from CAS, came to the clinic with complaints of right 
thigh numbness along the lateral aspect, and also pain and 
burning in the right leg.  The veteran had reportedly been 
told that he had nerve damage in his leg and that that damage 
could be evaluated by neurology with tests.

Physical examination revealed "4+/5" strength in both the 
right upper extremity and right lower extremity, with full 
("5/5") strength on the left side.  Tone was normal and 
reflexes were "2 all over" except on the right ankle, where 
they were absent.  There was right thigh meralgia 
paresthetica, but the physician stated that he could not find 
any areas of numbness or hyperesthesia in the right leg.  

Parenthetically, and for illustrative/clarification purposes 
only, the Board notes that the term "meralgia paresthetica" 
refers to a disease marked by paresthesia, pain, and numbness 
in the outer surface of the thigh, in the region supplied by 
the lateral femoral cutaneous nerve, due to entrapment of the 
nerve at the inguinal ligament.  DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 1014 (28th ed. 1994). 

The assessment was listed as follows:

P[atien]t with r[igh]t sided meralgia 
par[e]sthet[i]ca and also? l[ef]t 
hemisphe[ric] stroke with remote 
h[istory] o[f] muscle herniations in 
[the] r[igh]t leg.

Will ob[ta]in emg/ncns.

VA electromyography tests conducted in May 2002 were 
interpreted by a neurologist as follows:

Interpretation:

NCS [i.e., nerve conduction studies] 
results:  Terminal motor ankle latency, 
motor NCV's [i.e., nerve conduction 
velocity studies], and CMAP's [i.e., 
compound muscle action potential studies] 
measured for the right peroneal nerve are 
WNL, with absent F-wave.  Terminal motor 
ankle latency, motor NCV, CMAPs and F-
wave latency measured for the right 
tibial nerve are WNL.

Sensory NCV and SNAP [i.e., sensory nerve 
action potential] for the right sural 
nerve are WNL.

NEE results:  EMG of the right lumbar 
paraspinous, tib[ialis] ant[erior] & 
post[erior] muscles indicates very 
minimal evidence of chronic denervation.  
EMG of the right vastus lat[eral] and 
gastroc[nemius] muscles is WNL.

Impression:  there is very minimal 
evidence suggestive of a chronic right L5 
radiculopathy.

In a statement dated in October 2002, Dr. D.D., a private 
vascular surgeon, indicated that the veteran had been seen in 
his office in December 2001 with complaints of numbness and 
pain in the lateral aspect of the right lower extremity, 
which limited him to walking only to his mailbox.  The 
veteran had no ulcers or skin changes, but he had palpable 
posterior-tibial and no palpable dorsalis-pedis pulses.  Dr. 
D.D. further noted that he had recommended an arteriogram 
"with runoff" to determine if the veteran had significant 
peripheral vascular disease, which would require surgery, but 
that the veteran had stated that he did not wish to have this 
test performed and had not been seen since.

At the November 2002 RO hearing, the veteran described his 
main problem with his right lower leg as "[b]urning and 
stinging and swelling and not being able to stand on it for 
any great length of time."  The symptoms were exacerbated by 
prolonged standing, or stooping or bending, or most anything 
that would exert the right lower extremity.  The veteran also 
reported that he would get Charley Horses while sleeping only 
in that leg.  He said, however, that he avoided taking pain 
medicine and that he would obtain relief by getting into a 
Jacuzzi that he had bought ten years ago.  He also stated 
that he wore a support hose, and that he would also use a 
cane whenever "making a trip anywhere."

Upon questioning by the hearing examiner, the veteran denied 
ever having been told by a physician that his neurological 
problems, which had been attributed to degenerative disc 
disease of the back and a venous disorder, were due to his 
muscle hernia.   He also denied having had any kind of exam 
when he retired from the Merchant Marines and having received 
any type of medical treatment for his service-connected right 
leg condition in any foreign country.

In June 2002, VA received written statements by the veteran's 
wife and two of his friends.  The statement from his wife 
essentially gave support to the veteran's contentions of 
record to the effect that he had historically suffered from 
pain and numbness in his right leg.  The statements from his 
buddies essentially indicated that he suffered from the same 
symptoms while working on board ships in the late 1990's.

At his May 2005 travel board hearing before the undersigned 
Veterans Law Judge, the veteran reported having had 
difficulties with his right leg while working as a Merchant 
Marine after service.  He again acknowledged that he received 
no current treatment and stated that he kept an ace bandage 
on the right lower extremity all the time.
 
The veteran's wife stated at the hearing that she believed, 
contrary to what doctors had said, that the veteran's right 
leg symptoms were not due to his back problems resulting from 
a back injury sustained about 30 years after service, but 
secondary to the actual inservice injury to the right leg.  
The veteran again stated that he used a cane to help take 
pressure off the leg and stabilize the leg and that he 
believed that he should be granted a rating of at least 10 
percent due to his symptoms.

At the hearing, the veteran also submitted photocopies of 
records reflecting a worker's compensation claim filed in 
October 1989 due to a ruptured disc in the lumbar spine.

III. Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In cases, such as the present one, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, in reviewing 
the veteran's application for a compensable rating for his 
service-connected right lower extremity, the Board has 
considered the entire body of evidence in the record, but has 
placed more emphasis on the more recently produced medical 
data.

As indicated earlier, the service-connected disability of the 
right lower extremity is currently rated as noncompensable 
under DC 5326 of the Schedule.  This DC, which addresses 
muscle hernias, provides for a single, maximum rating of 10 
percent when the herniation is extensive and there is no 
other injury to the muscle.  38 C.F.R. § 4.73, Part 4, DC 
5326.

If the injury to the veteran's right lower extremity were 
shown to involve any of the muscles of the right lower 
extremity that provide movement of the forefoot and toes, 
propulsion of thrust in walking, propulsion and plantar 
flexion of the foot, or dorsiflexion of the foot, VA might 
also have to consider the provisions of DCs 5310, 5311, and 
5312 of the Schedule.  See 38 C.F.R. § 4.73, Part 4, DCs 
5310, 5311, 5312.  That is not the case here, as it is clear 
from the objective evidence of record that no such impairment 
is caused by the service-connected disability of the right 
lower extremity.

Consideration of the DCs contained in 38 C.F.R. § 4.124(a) 
that pertain to neurological disabilities might also be 
warranted, but only if it were shown that any neurological 
deficiencies are attributable to the service-connected 
disability of the right lower extremity.  That is not the 
case here either.  The Board acknowledges that a private 
physician suggested, in September 2001, a link between the 
apparent neurovascular deficiency in the right lower 
extremity and the inservice injury.  However, specialized 
studies conducted in May 2002 ruled out any neurological 
deficits in the right lower extremity other than very minimal 
evidence suggestive of a chronic right L5 radiculopathy.  
Clearly, by definition, a finding that there is L5 
radiculopathy means that the symptomatology radiates into the 
veteran's extremities from the L5 level of his lumbar spine.  
The veteran is not service-connected for any disability of 
the lumbar spine and there is no competent evidence in the 
record showing, or even suggesting, that the veteran's 
current lumbar spine disability is causally related to 
service.

Additionally, it is noted that the veteran himself has 
acknowledged that no physician has ever told him that his 
claimed neurological deficits in the right lower extremity 
are part of, or proximately due to his service-connected 
right lower extremity disability.  While he certainly 
believes that there is such a nexus, his lay statements in 
this regard cannot be assigned any probative value, as he has 
not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It does appear that the veteran's fascia defects while not 
large, are tender and painful.  A 10 percent rating is 
provided for scars that are painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  An earlier 
version of the rating schedule applicable prior to August 30, 
2002, also provided a 10 percent evaluation for tender and 
painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).

The veteran's fascia defects have been described as painful 
on evaluations, and appear to be analogous to a painful scar.  
See 38 C.F.R. § 4.20 (2004). 

The Board has accordingly determined to resolve any 
reasonable doubt in favor of the veteran and finds, that the 
service-connected right lower extremity disability is 
currently productive of pain and weakness, equivalent to 
extensive muscle herniation, which is the criteria required 
for a 10 percent rating under DC 7804.

The fascia defects are small, on unexposed areas, and do not 
otherwise meet the new or old criteria for an evaluation in 
excess of 10 percent under the DCs pertaining to scars.  38 
C.F.R. § 4.118.

In view of the above finding, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that the 
schedular criteria for a 10 percent disability evaluation for 
the service-connected defects of the fascia of the anterior 
tibial compartment of the right lower extremity are met.

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant referral for extraschedular consideration, as 
provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the veteran has not claimed, nor has the evidence 
shown, that the service-connected disability of the right 
lower extremity has markedly interfered with his employment 
or caused frequent periods of hospitalization.  He is 
retired, and the disability could not interfere with current 
employment.  Accordingly, the Board has determined that it is 
not necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.


ORDER

A 10 percent disability evaluation for the service-connected 
defects of the fascia of the anterior tibial compartment of 
the right lower extremity is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


